DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 10/24/2022 has been entered. Claims 1, 5, 6, 10 remain pending in the application. Applicant’s amendments to the specification have overcome the drawing objections as previously set forth in the Non-final Rejection mailed 04/25/2022. 
	Claim Objections
Claim(s) 5, 10 is/are objected to because of the following informalities: 
line 1 “the bottom surface interior to” should be changed to read—the bottom surface of the cover plate interior to the supports -- for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s)  1, 5, 6, 10 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein a sidewall of the cover plate tapers inwardly from the bottom surface to a top surface”. However, it is unclear whether applicant is specifically referring to the previously recited top surface of the cover plate or is referring to another top surface. 
Claim 5 is rejected based on its dependency. 
Claim 6 recites “wherein a sidewall of the cover plate tapers inwardly from the bottom surface to a top surface”. However, it is unclear whether applicant is specifically referring to the previously recited top surface of the cover plate or is referring to another top surface. 
Claim 10 is rejected based on its dependency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 20190141908 A1) in view of Shaw (US 4571883 A).

For claim 1, Moore teaches:
A drain shield for a plant container, the drain shield comprising: (abstract and figs)
a  generally circular cover plate including (Fig 1-4, Ref 3, para0018, see how the cover plate 3 is circular in shape)
a top surface (Fig 1, see top surface of 3)
and a bottom surface for covering a drain hole in a bottom of a plant container; (Fig 4, see bottom surface 3 covering drain hole 8 of plant container 7)
a plurality of circumferentially spaced supports downward extending from the bottom surface of the cover plate configured to support the cover plate in spaced relation to the bottom of the plant container to form a drainage chamber beneath the cover plate; (Fig 1-4, Ref 1, para0019, 0024 Fig 3, see how the supports 1 and/or 2 are circumferentially spaced adjacent an outer edge of the cover plate 3)

    PNG
    media_image1.png
    524
    904
    media_image1.png
    Greyscale

wherein the supports are spaced inwardly from the outer circumference of the bottom surface (Figs. 1 and 3, see above how the supports 1 and/or 2 are spaced inwardly from the outer circumference of the bottom surface of the outer edge of cover plate 3)
such that the bottom surface forms an overhang above the supports (see annotation above how the bottom surface 3 forms an overhang above the supports 1 and/or 2)
and a plurality of passages, each formed between an adjacent pair of supports to allow the flow of water into the drainage chamber (Fig 1-4, Ref 4, para0021)

    PNG
    media_image2.png
    565
    500
    media_image2.png
    Greyscale

wherein the passages increase in size from an inlet end of the passageway to an outlet end of the passageway. (Fig 3, see annotation above, how the passageway 4 increases from an inlet, towards the outer surface of 3, to an outlet end, towards the inner surface of 3, of the passageway)
Moore doesn’t teach:
and wherein a sidewall of the cover plate tapers inwardly from the bottom surface to a top surface (Moore discloses that the sidewall tapers outwardly from the bottom surface to a top surface, see annotation above)
Shaw teaches:
A cover plate (Fig 1-5, Ref 4)
and wherein a sidewall of the cover plate tapers inwardly from the bottom surface to a top surface (see how a sidewall of the cover plate 4 tapers inwardly from the bottom surface to the top surface in Fig 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sidewall of the cover plate of Moore such that it tapers inwardly from the bottom surface to the top surface as taught by Shaw to improve drainage capacity by allowing for water drainage from the top surface using the tapered sidewall. 
For claim 5, Moore teaches:
wherein the bottom surface interior to the supports is flat, and is linear above the drainage chamber (Fig 4, see how the bottom surface of the cover plate is flat in shape above the drainage chamber 8)
Moore doesn’t teach but Shaw further teaches:
wherein the bottom surface is concave and forms a dome above the drainage chamber. (in an alt embodiment teaches, Fig 10, Ref 24 is concave and forms a dome over the drainage chamber of 7)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bottom surface interior to the supports of Moore such that it is concave and forms a dome above the drainage chamber as taught by Shaw to prevent soil loss due to the erosional effects of water (see, e.g., Shaw at col 5, ln32-33). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Claim(s) 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Shaw and in view of Persico (US 20170359964 A1).
For claim 6, Moore teaches:
A container system for plants, the container system comprising (abstract and figs)
A plant container having sidewalls and a bottom for containing a plant medium,  (Fig 4, Ref 7, para0024)
The bottom including at least one drain hole; (Fig 4, Ref 8)
A drain shield for a plant container, the drain shield comprising: (abstract and figs)
a  generally circular cover plate including (Fig 1-4, Ref 3, para0018, see how the cover plate 3 is circular in shape)
a top surface (Fig 1, see top surface of 3)
and a bottom surface for covering a drain hole in a bottom of a plant container; (Fig 4, see bottom surface 3 covering drain hole 8 of plant container 7)
a plurality of circumferentially spaced supports downward extending from the bottom surface of the cover plate configured to support the cover plate in spaced relation to the bottom of the plant container to form a drainage chamber beneath the cover plate; (Fig 1-4, Ref 1, para0019, 0024 Fig 3, see how the supports 1 and/or 2 are circumferentially spaced adjacent an outer edge of the cover plate 3)

    PNG
    media_image1.png
    524
    904
    media_image1.png
    Greyscale

wherein the supports are spaced inwardly from the outer circumference of the bottom surface (Figs. 1 and 3, see above how the supports 1 and/or 2 are spaced inwardly from the outer circumference of the bottom surface of the outer edge of cover plate 3)
such that the bottom surface forms an overhang above the supports (see annotation above how the bottom surface 3 forms an overhang above the supports 1 and/or 2)
and a plurality of passages, each formed between an adjacent pair of supports to allow the flow of water into the drainage chamber (Fig 1-4, Ref 4, para0021)

    PNG
    media_image2.png
    565
    500
    media_image2.png
    Greyscale

wherein the passages increase in size from an inlet end of the passageway to an outlet end of the passageway. (Fig 3, see annotation above, how the passageway 4 increases from an inlet, towards the outer surface of 3, to an outlet end, towards the inner surface of 3, of the passageway)
Moore doesn’t teach:
and wherein a sidewall of the cover plate tapers inwardly from the bottom surface to a top surface (Moore discloses that the sidewall tapers outwardly from the bottom surface to a top surface, see annotation above)
Shaw teaches:
A cover plate (Fig 1-5, Ref 4)
and wherein a sidewall of the cover plate tapers inwardly from the bottom surface to a top surface (see how a sidewall of the cover plate 4 tapers inwardly from the bottom surface to the top surface in Fig 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sidewall of the cover plate of Moore such that it tapers inwardly from the bottom surface to the top surface as taught by Shaw to improve drainage capacity by allowing for water drainage from the top surface using the tapered sidewall. 
Moore as modified is silent as to:
a drain pan for supporting the plant container and containing water that exits the drain hole in the plant container
Perisco teaches:
A container system for plants, including (Fig and abstract)
A drain pan for supporting the plant container and containing water that exits the drain hole in the plant container (Fig 1, Ref 106, para0013, 0014)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the container system of Moore as modified such that it comprises a drain pan as taught by Perisco to allow for the drainage of excess water by redirecting to another plant pot or to a water absorbing ground surface. 
For claim 10, Moore teaches:
wherein the bottom surface interior to the supports is flat, and is linear above the drainage chamber (Fig 4, see how the bottom surface of the cover plate is flat in shape above the drainage chamber 8)
Moore doesn’t teach but Shaw further teaches:
wherein the bottom surface is concave and forms a dome above the drainage chamber. (in an alt embodiment teaches, Fig 10, Ref 24 is concave and forms a dome over the drainage chamber of 7)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bottom surface interior to the supports of Moore such that it is concave and forms a dome above the drainage chamber as taught by Shaw to prevents soil loss due to the erosional effects of water (see, e.g., Shaw at col 5, ln32-33). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive. 
In regards to Applicant’s arguments that Moore does not disclose that the supports are spaced inward from the outer circumference of the bottom surface and the bottom surface does not form an overhang. Applicant argues:
In contrast to the claimed invention, the supports in Moore are not spaced inward from the outer circumference of the bottom surface and the bottom surface does not form an overhang. Instead, the supports In Moore are flush with the outer circumference of the bottom surface as can be clearly seen in Figure 3. Further, the side wall in Moore tapers outwardly rather than inwardly as recited in the claims. Finally, the passages between the supports do not appear to increase in size from an inlet end to an outlet end as recited in claims 1 and 6. The Examiner asserts that this feature is shown in Figure 3, but Applicant disagrees. The passages between the supports appear to have parallel sides. Certainly, there is no mention in the text of the passages increasing in size. For these reasons, Applicant submits that claims 1 and 6 are patentable over Moore. 
This is not found persuasive because as clearly shown in Fig 4, reproduced and annotated below, the bottom surface of the cover plate 3 forms an overhang above the supports 1 and/or 2 on all faces of the circumference.  

    PNG
    media_image1.png
    524
    904
    media_image1.png
    Greyscale

Applicant’s arguments regarding the passages between supports not increasing in size from an inlet end to an outlet end has been considered but not found persuasive. Fig 3, annotated and reproduced below, discloses how the passages 4  formed between adjacent supports 1 and/or 2 increase in size between an inlet end closest to the outer edge of 3 and  an outlet end closest to center of plate 3.  


    PNG
    media_image2.png
    565
    500
    media_image2.png
    Greyscale


Applicant’s argument (pg 7-8) regarding Shaw failing to disclose that the bottom surface interior to the supports is concave and forms a dome above the drainage chamber is not found persuasive. Firstly, Moore alone discloses that the bottom surface interior to the supports is formed of a flat surface comprising a linear shape, i.e. teaching the spacing and dimensional relationship between the supports 1 and/or 2 and bottom interior surface 3. Shaw discloses a concave domed shape 24 formed above the drainage aperture 7. Thus the modification is only relying on Shaw to disclose the change of shape from a flat structure of Moore to a dome structure to prevent soil loss from the erosional effects of water. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.


Applicant’s arguments with respect to claim(s) 1, 6 that Moore does not teach “ a sidewall of the cover plate tapers inwardly from the bottom surface to a top surface” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See rejection above in view of the alternative embodiment disclosed in Shaw. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHADA ALGHAILANI/
Examiner
Art Unit 3643


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643